Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 01/19/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-3 & 8 are currently pending. 
Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-4 & 8 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Nikola Colic on 02/24/2022 (See attached PTO413B interview summary).

The application has been amended as follows: 
Claim 1 (Currently Amended): A flow rate measurement device comprising: a metering tank having a supply port at its upper portion and a discharge port at its lower portion; an on-off valve that opens and closes a flow channel inside the metering tank; a weight measurement unit that includes a load cell that supports the metering tank, the weight measurement unit repeatedly measuring a weight of the metering tank according to a measurement time in overlapping rounds thereby creating a temporally-overlapped state; and a flow rate computing unit that supplies powders and/or grains continuously from the supply port to the metering tank, computes a flow rate of the powders and/or grains multiple times according to the temporally-overlapped state, wherein the flow rates are computed on the basis of the weight of the metering tank measured by the weight measurement unit in a state where the on-off valve is closed, and computes an average flow rate of the powders and/or grains on the basis of the flow rate computed multiple times, wherein the supply port of the metering tank is connected to an upstream pipe and the discharge port of the metering tank is connected to a downstream pipe, the supply and discharge ports being connected to the upstream and downstream pipes, respectively, via a flexible member, the metering tank includes a frame fixed to the upstream pipe and the downstream pipe, the frame comprising an 

Claim 8 (Currently Amended): A flow rate measuring method in a flow rate measurement device including a metering tank having a supply port at its upper portion and a discharge port at its lower portion, an on-off valve that opens and closes a flow channel inside the metering tank, and a weight measurement unit that includes a load cell that supports the metering tank and measures a weight of the metering tank, wherein powders and/or grains are supplied continuously from the supply port to the metering tank; a weight of the metering tank is measured by the weight measurement unit at start and end of flow rate measurement in a state where the on-off valve is closed; an amount of change in the weight of the metering tank is computed on the basis of the measured weight of the metering tank; and a flow rate of the powders and/or grains is computed on the basis of the amount of change in the weight of the metering tank, the method comprising: carrying out flow rate measurement multiple times such that periods of time of the flow rate measurements overlap each other, the flow rate measurement being carried out multiple times by starting a subsequent flow rate measurement n 

Allowable Subject Matter
Claims 1-3 & 8 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 8. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for a flow rate measurement device having a supply port at its upper portion and a discharge port at its lower portion; that  computes a flow rate of the powders and/or grains multiple times according to the temporally-overlapped state, wherein the supply port of the metering tank is connected to an upstream pipe and the discharge port of the metering tank is connected to a downstream pipe, the supply and member, the metering tank includes a frame fixed to the upstream pipe and the downstream pipe.  Specifically, the prior art does not disclose the frame comprising an aperture (see Applicant’s annotated Figure 2 below) extending in a longitudinal direction of the frame with the Reply to Office Action of October 20, 2021load cell 

The closest prior art is Gmur US 5121638.  Gmur discloses a flow rate measurement device having a supply port at its upper portion and a discharge port at its lower portion; that  computes a flow rate of the powders and/or grains multiple times according to the temporally-overlapped state, wherein the supply port of the metering tank is connected to an upstream pipe and the discharge port of the metering tank is connected to a downstream pipe, the supply and member, the metering tank includes a frame fixed to the upstream pipe and the downstream pipe.  Gmur does not explicitly disclose the frame comprising an aperture extending in a longitudinal direction of the frame with the Reply to Office Action of October 20, 2021load cell mounted displaceably within an aperture and a support section of the metering tank used as a fulcrum, and the load cell is attached to the frame at an extension in parallel with a side surface of the metering tank so as to support the side surface of the metering tank in a cantilever-like manner.  The feature of the load cell mounted along/within the aperture provides structure that can protect the cantilevered load cell during over movement. 

    PNG
    media_image1.png
    537
    632
    media_image1.png
    Greyscale

Regarding Dependent Claims 2 & 3.  The dependent claims further define the invention over the nearest reference by claiming specifics on the method of calculating the flow rate of powders or grains through the metering tank based on weight measurement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856